DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The applicant’s limitation of a “computer readable storage medium” is disclosed in such open-ended language that it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see specification paragraph 0133). Therefore, the claims do not fall within at least one of the four categories of patent eligible subject matter because a “computer readable storage medium” does not exclude embodiments of a transitory nature such as a signal per se.
The examiner suggests the amending the claims to include a “non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 5, 8-9, 11, 14-15, 17, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estacio (US 20160011657).
As per claim 2, Estacio discloses a computing system (Fig. 15; [0022]; [0053]) comprising:
a graphics processor ([0026]; [0045]);
a central processing unit (#274; [0053]); and
a memory (#276) including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit ([0054]-[0055]), cause the computing system to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); and
trigger an associated action based on the first facial expression and the secondary input ([0032]-[0036]; [0045]).
As per claims 3, 9, 15 and 21, Estacio discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20), wherein the associated action is one or more of a zoom or a pan (Figs. 5A-B, 6A-B; [0034]-[0035]).
As per claims 5, 11, 17 and 23, Estacio discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) 
As per claim 8, Estacio discloses an apparatus (Fig. 15; [0053]) comprising:
a memory (#276; [0054]); and
logic (#274) communicatively coupled to the memory (#276), wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware ([0053]-[0054]), the logic communicatively coupled to the memory to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); and
trigger an associated action based on the first facial expression and the secondary input ([0032]-[0036]; [0045]).
As per claim 14, Estacio discloses at least one computer readable storage medium (Fig. 15, #276) comprising a set of instructions, which when executed by a computing device (#274; [0053]-[0054]), cause the computing device to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); and
trigger an associated action based on the first facial expression and the secondary input ([0032]-[0036]; [0045]).
As per claim 20, Estacio discloses a method (Abstract) comprising:

detecting a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); and
triggering an associated action based on the first facial expression and the secondary input ([0032]-[0036]; [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio in view of Savastinuk (US 20150378433).
As per claims 4, 10, 16 and 22, Estacio discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20).
However, Estacio does not teach the secondary input from the user is one or more of a pulse of the user, a heart rate of the user or a gesture of the user.
Savastinuk teaches the secondary input from the user is one or more of a pulse of the user, a heart rate of the user or a gesture of the user ([0051]-[0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the input detection feature 
Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio in view of Wezowski (US 20070279591).
As per claims 6, 12, 18 and 24, Estacio discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20).
However, Estacio does not teach the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising):
detect(ing) a focal point associated with the user;
detect(ing) a focus area based on the focal point; and
adjust(ing) the associated action based on the focus area.
Wezowski teaches the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising):
detect(ing) a focal point (Fig. 1, #130) associated with the user ([0046]; [0051]; [0074]);
detect(ing) a focus area based on the focal point ([0046]; [0055]; [0059]-[0061]); and
adjust(ing) the associated action based on the focus area ([0046]; [0074]-[0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the distance measurement disclosed by Wezowski to the invention of Estacio so as to provide adjusting a scale of content displayed on the device based on the distance (Wezowski: [0005]).
Claims 7, 13, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio in view of Wezowski in view of Lopez (US 20160085301).
As per claims 7, 13, 19 and 25, Estacio in view of Wezowski discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 6 (claim 12) (claim 18) (claim 24), wherein the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising):
determine a focus distance of the user that is associated with the focal point (Wezowski: [0046]; [0058]);
determine the focus area based on the depth of focus and the focus distance (Wezowski: [0046]; [0055]; [0058]-[0061]).
   However, the prior art of Estacio and Wezowski do not teach the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising): determine a depth of focus of the user during a calibration process.
Lopez teaches the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising): determine a depth of focus of the user during a calibration process ([0046]; [0086]-[0088]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the calibration process disclosed by Lopez to the invention of Estacio and Wezowski so as to calibrate the eye tracking along the z-axis (distance from the user) (Lopez: [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622